Citation Nr: 1301076	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  10-03 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for carcinoma of the stomach, including as a result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from September 1965 to September 1969.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The case was remanded by the Board in April 2012 so that private treatment records could be obtained and a VA compensation examination performed.  These were accomplished and the case returned to the Board for further appellate consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that service connection is warranted for gastric cancer that is believed to have resulted from herbicide exposure while the Veteran served in the Republic of Vietnam (RVN).  It is noted that, while on active duty, the Veteran had service in the RVN and is therefore presumed to have been exposed to herbicides.  

As noted, the case was previously before the Board and was remanded, in part, so that a VA examination could be conducted.  While this was accomplished in April 2012, the Veteran's representative has argued that the examiner did not render as complete a medical opinion as requested.  It is pointed out specifically that the examiner confined his opinion only to the herbicide Agent Orange, but that the Veteran is presumed to have been exposed to other defoliants such as Agent Pink.  He asserts that this herbicide can cause stomach cancer.  In support of this contention, medical literature linking the development of stomach cancer to the chemical 2,3,7,8-Tetrachlorodibenzo-p-Dioxin has been submitted for consideration.  The Veteran's representative has pointed out that the Veteran's service included work as a Marine Corp helicopter mechanic where he would have been exposed to aircraft fuel, which could be linked to the development of stomach cancer.  It is requested that a supplemental medical opinion be obtained.  

Accordingly, in order to provide the Veteran every opportunity, the issue of service connection for carcinoma of the stomach is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should arrange for the Veteran's claims folder to be reviewed by the VA examiner who completed the April 2012 VA examination for a supplemental opinion.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the Veteran's stomach cancer is related to service, including exposure to all defoliants to which the Veteran is presumed to have been exposed or exposure to aircraft fuel during service.  The examiner must comment on information submitted from the Environmental Protection Agency, Technology Transfer Network, Air Toxics Web Site, 2, 3, 7, 8-Tetrachlorodibenzo-p-Dioxin (2, 3, 7, 8,-TCDD), contained in the claims file.  If the VA examiner is not available, the Veteran should be scheduled for a new examination so that the requested opinion may be obtained.  The claims folder should be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.  

2.  Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

